DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 11/11/20 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Transmitting a command (mere signal) does not achieve anything. If it was not for the positive recitations of the processors/system (being interpreted as a computing platform) recited in the preamble, the examiner would say that the claim has 101 issues. Invention cannot be merely directed to data gathering; mere statement for analysis and determination; and transmission of command. 
Firstly, as currently presented, the analyzing step is unclear. It is unclear how the sensor data is being analyzed such that fuel input information for the plant, air information for the plant, and emissions information for the plant are being determined. 
Secondly, the “based on…” clause is unclear. How exactly is the adjustment to an operating parameter of the plant for the purpose of reducing energy consumption of the plant being determined? 
The clause merely recites applicant's intended purpose of the disclosed invention. Mere statement of purpose can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. It is unclear how the clause further structurally limits the claimed system. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is simply saying that the determination for the scope of the claim can be resolved only on review of the entirety of the record. The specifics of the disclosure will not be read into the claim. 

As currently presented, none of the dependent claims cures the above deficiencies. 
Claim 9 is unclear. It is unclear what applicant means by: use one or more design parameters of the plant to determine a status of the fired heater unit of the plant. What design parameter(s) would allow determination of the status of the fired heater unit of the plant? It is unclear how the claim is further limiting of claim 8. Again, mere statements of purpose can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. Implication(s) is/are not a standard for what is covered by the scope of the claim. The same rationale applies to claims 11-14. 
How are: information about one or more of a gas concentration level of the plant, an emissions level of the plant, a temperature of the plant, a pressure of the plant, an efficiency of the plant, or a production level of the plant; an optimum level at which the fired heater unit should be operated to achieve an optimization goal; and provide, via a dashboard, information regarding the optimum level at which the fired heater unit should be operated to achieve the optimization goal; and a graph of O2 concentration in a stack of the fired heater unit of the plant, being obtained. None of claims 8, 9 and 11-14 recite any specific/concrete data analysis associated with devices/components accompanying the fired heater and/or the plant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 20160260041).

The examiner notes that the system as a whole consists of four main parts a plant, a data collection platform, a data analysis platform, a control platform. 
In this regard, described in the aforementioned proposed optimization and control system captures data from plant which are automatically sent to data analysis platfrom, where data reviewed and used to calculate and report performance results. The performance of the plant and/or individual heater units of the plant is/are compared to the predicted by one or more process models, which are stored at data collection plat-from to identify any operating differences and after that monitor them as to optimize parameters on the control platform (|0003]-[0080]).
As to correcting a bad value in senor value, the examiner respectfully asserts that it is obvious that a bad value should be erased/nullified. Such process is intrinsically part of practice in science and technology (industrial process). The recitation of claim 10 is not of innovation but of ordinary skill and common sense. 
Use of well know computer peripherals (dashboard/display, etc.) is also intrinsically part of practice in science and technology (industrial process).
Horn further discloses a process for managing web-based refinery performance optimization using secure cloud computing, comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a heater unit of a plant; based on analyzing the sensor data, determining, by the data analysis computing device, a current operating condition for an element of the heater unit; determining, by the data analysis computing device, a difference between the current operating condition for the element of the heater unit and a design operating condition for the element of the heater unit; based on the analyzed sensor data, determining, by the data analysis computing device, a command for adjusting the element of the heater unit to reduce the difference between the current operating condition and the design operating condition for the element of the heater unit; causing, by the data analysis computing device, display of the difference between the current operating condition and the design operating condition on a dashboard outlining recommendations for adjusting the element of the heater unit to reduce the difference between the current operating condition and the design operating condition for the element of the heater unit; and sending the command for adjusting the element of the heater unit to reduce the difference between the current operating condition and the design operating condition for the element of the heater unit (see fig. 3, [0003]-[0080]).
Horn’s process provides heater operators with regular advice that enables recommendations to adjust set points allowing the heater to run continuously at or closer to optimal conditions, gives alternatives for improving or modifying the operations of the plant. It also regularly maintains on the base of optimization platform and tunes the process models and plant operation information to run optimization routines that converge on an optimal plant operation for the given values and adjusted parameters.
Horn does not explicitly disclose that the fired heater is being monitored and optimized. 
The device “fired heater” is being interpreted to in view of the nomenclature used in the art. The fired heater is interpreted to mean a specie type of heating device referred to as fired heater.  
However, Horn disclose that a heater unit such as a furnace tube or heater [0042]) is being monitored and optimized. 

The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The actual application of Horn’s technique would not have been beyond the skill of one of ordinary skill in the art, thus the resulting invention would have been obvious because one of ordinary skill could not have been expected to achieve it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/22/2021